DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments/Arguments
1.	Applicant's arguments filed 19 January 2021 have been fully considered but are not persuasive. 

2.	Applicant argues on pages 8-10 that one of ordinary skill in the art would not have been motivated to modify the braking system of Canuto to include both a first and second foot operated control device, because Canuto teaches against the use of two pedals. Canuto writes, “the need for dual brake pedals operating respectively on the left and right rear wheels in an agricultural tractor is obviated” (P153).

	This argument is not found persuasive. The passage cited by the Applicant (P153) discusses only an optional feature in which braking is applied automatically without the need for any brake pedal control by the operator. The passage does not teach against the use of dual brake pedals in place of a single brake pedal in the main embodiment, contrary to the Applicant’s argument.
Canuto writes, “FIG. 1 additionally illustrates a further, optional control member in the form of an automatic braking mode selection switch 36 through use of which an this [optional] control feature of the vehicle of the invention the need for dual brake pedals operating respectively on the left and right rear wheels in an agricultural tractor is obviated. A vehicle according to the invention is capable of braking-steering automatically, without any need for brake pedal control by the operator, simply by reason of the operator turning the steering wheel sufficiently far when the vehicle is moving at less than the threshold speed when the automatic braking mode selection switch is activated.” (P152-153) 
Therefore Canuto does not teach against the use of dual brake pedals, contrary to the Applicant’s argument, even though Canuto discloses that his main embodiment uses a single pedal to control both brakes.
In fact, Canuto discloses that in the prior art, “older tractor designs include separate brake pedals respectively for the left and right rear wheels” (P14). 

Further, the modification could be made so as to maintain the advantages of a single brake pedal system as taught by Caputo, while adding the advantages of a dual brake pedal system. For example, Caputo could be modified to use dual brakes so that under certain appropriate conditions (such as during turns) activation of either brake pedal would engage both brakes. Under other conditions, activation of either brake pedal would engage only the corresponding brake, in order to increase the level of driver control over braking, with predictable results.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3, 5-9, and 18-22 rejected under 35 U.S.C. 103 as being unpatentable over Canuto et al. (U.S. Patent Application Publication # 2012/0253625) in view of Brinkley et al. (U.S. Patent Application Publication # 2013/0038118).

Regarding claims 1 and 19, Canuto discloses brake assist system for assisting the steering operations of a mobile vehicle (figures 1-2, etc), the brake assist system comprising: 
a service brake assembly comprising a first brake device and a second brake device (10, 11); 

an electronic control unit (12) communicatively (13, 14, 16, 17) coupled to the auxiliary control assembly, 
and configured to: receive an input signal indicative of a vehicle operating parameter comprising at least one of (i) a steering angle generated by a vehicle guidance system (paragraphs 0130, 169-171, etc) or (ii) a vehicle speed error, and 
generate a control signal to activate the main and secondary valve circuits (paragraphs 0130, 169-171, etc); and
a primary control assembly (38; paragraph 156) coupled to (i) a first foot operated control mechanism (brake pedal 37) associated with the first brake device and associated with the second brake device,
wherein activation of the main and secondary valve circuits (circuits for 67, 54, 56) comprises proportionally controlling an output of at least two control valves (67, 54, 56) arranged in the main and secondary valve circuits to supply a pressurized flow of fluid (from 19) to at least one of the first or second brake devices (10, 11) to assist steering operations of the vehicle (paragraphs 0165-0171, etc).
Canuto does not disclose a second foot operated control mechanism associated with the second brake device.
a second foot operated control mechanism associated with the second brake device. (P2, 23, 26, 31, 35, etc)
It would have been obvious before the effective filing date of the claimed invention for Canuto to use a second foot operated control mechanism, as taught by Brinkley, in order to increase the level of driver control over braking, with predictable results. For example, Caputo could be modified to use dual brakes so that under certain appropriate conditions (such as during turns) activation of either brake pedal would engage both brakes. Under other conditions, activation of either brake pedal would engage only the corresponding brake, in order to increase the level of driver control over braking.  

Regarding claim 18, see the rejection for claim 1 above. Canuto further discloses that in response to sensing an inclement weather or poor traction condition (abstract, paragraphs 53-54, 59, 70, 210, claims 1, 13, 16, etc: slip estimation of wheels = traction condition), generating, based on the received steering signal, a control signal to activate the main valve circuit and the secondary valve circuit (paragraphs 130, 169-171, etc). 

Regarding claim 2, Canuto further discloses that the main valve circuit comprises at least one pressure control valve that is configured to modulate an available pressure from the auxiliary supply source (figure 2, paragraphs 0165-0171, etc).  

Regarding claim 3, Canuto further discloses that the auxiliary supply source comprises a pressurized source of hydraulic fluid (paragraphs 69, 128, claims 12, 14: “pressurized hydraulic fluid from a source” via hydraulic line 19).  

Regarding claim 4, Canuto further discloses a primary control assembly (38; paragraph 156) coupled to at least one foot operated control mechanism (brake pedal 37).  

Regarding claims 5-7, Canuto further discloses that at least two shuttle valves arranged downstream of the primary control assembly and the auxiliary control assembly, wherein each of the at least two shuttle valves is configured to selectively switch between a manual operation and an automatic operation of the service brake assembly based on a user input (figs 1-2, P63, 152-153, etc).  

Regarding claims 8 and 20, it is well known in the art for the vehicle operating parameter (steering angle) to be correlated to a predetermined pressure value stored in a look-up table.
It would have been obvious before the effective filing date of the claimed invention to do so, as well known in the art, in order to facilitate measurement or control of the steering angle using the stored pressure values, with predictable results.  

Regarding claim 9, Canuto further discloses that comprising at least one pressure sensor, wherein the at least one pressure sensor is configured to output a 

Regarding claims 21-22, Canuto further disclose that the vehicle guidance system includes a satellite guidance system. (P29, 133, 136)


5.	Claims 1-3, 5-9, and 18-22 rejected under 35 U.S.C. 103 as being unpatentable over Canuto et al. (U.S. Patent Application Publication # 2012/0253625) in view of Nunez (U.S. Patent # 7,798,292).

Regarding claims 1 and 19, Canuto discloses brake assist system for assisting the steering operations of a mobile vehicle (figures 1-2, etc), the brake assist system comprising: 
a service brake assembly comprising a first brake device and a second brake device (10, 11); 
an auxiliary control assembly (fig 2; 18) coupled to the service brake assembly, the auxiliary control assembly comprising a main valve circuit (circuit for valve 67) and a secondary valve circuit (circuits for valves 54, 56) fluidly coupled to an auxiliary supply source (paragraphs 69, 128, claims 12, 14: “pressurized hydraulic fluid from a source” via hydraulic line 19); and 

and configured to: receive an input signal indicative of a vehicle operating parameter comprising at least one of (i) a steering angle generated by a vehicle guidance system (paragraphs 0130, 169-171, etc) or (ii) a vehicle speed error, and 
generate a control signal to activate the main and secondary valve circuits (paragraphs 0130, 169-171, etc); and
a primary control assembly (38; paragraph 156) coupled to (i) a first foot operated control mechanism (brake pedal 37) associated with the first brake device and associated with the second brake device,
wherein activation of the main and secondary valve circuits (circuits for 67, 54, 56) comprises proportionally controlling an output of at least two control valves (67, 54, 56) arranged in the main and secondary valve circuits to supply a pressurized flow of fluid (from 19) to at least one of the first or second brake devices (10, 11) to assist steering operations of the vehicle (paragraphs 0165-0171, etc).
Canuto does not disclose a second foot operated control mechanism associated with the second brake device.
In the same field of endeavor, Nunez discloses a second foot operated control mechanism associated with the second brake device. (claim 4-5, etc)
It would have been obvious before the effective filing date of the claimed invention for Canuto to use a second foot operated control mechanism, as taught by Nunez, in order to increase the level of driver control over braking, with predictable results. For example, Caputo could be modified to use dual brakes so that under certain 

Regarding claim 18, see the rejection for claim 1 above. Canuto further discloses that in response to sensing an inclement weather or poor traction condition (abstract, paragraphs 53-54, 59, 70, 210, claims 1, 13, 16, etc: slip estimation of wheels = traction condition), generating, based on the received steering signal, a control signal to activate the main valve circuit and the secondary valve circuit (paragraphs 130, 169-171, etc). 

Regarding claim 2, Canuto further discloses that the main valve circuit comprises at least one pressure control valve that is configured to modulate an available pressure from the auxiliary supply source (figure 2, paragraphs 0165-0171, etc).  

Regarding claim 3, Canuto further discloses that the auxiliary supply source comprises a pressurized source of hydraulic fluid (paragraphs 69, 128, claims 12, 14: “pressurized hydraulic fluid from a source” via hydraulic line 19).  

Regarding claim 4, Canuto further discloses a primary control assembly (38; paragraph 156) coupled to at least one foot operated control mechanism (brake pedal 37).  

Regarding claims 5-7, Canuto further discloses that at least two shuttle valves arranged downstream of the primary control assembly and the auxiliary control assembly, wherein each of the at least two shuttle valves is configured to selectively switch between a manual operation and an automatic operation of the service brake assembly based on a user input (figs 1-2, P63, 152-153, etc).  

Regarding claims 8 and 20, it is well known in the art for the vehicle operating parameter (steering angle) to be correlated to a predetermined pressure value stored in a look-up table.
It would have been obvious before the effective filing date of the claimed invention to do so, as well known in the art, in order to facilitate measurement or control of the steering angle using the stored pressure values, with predictable results.  

Regarding claim 9, Canuto further discloses that comprising at least one pressure sensor, wherein the at least one pressure sensor is configured to output a signal indicative of a measured pressure that is fed back into the electronic control unit to adjust an output of at least two valves arranged in the auxiliary control assembly based on the measured pressure (P163).

Regarding claims 21-22, Canuto further disclose that the vehicle guidance system includes a satellite guidance system. (P29, 133, 136)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
April 7, 2021